384 U.S. 209 (1966)
SIMMONS ET AL.
v.
SEELATSEE, CHAIRMAN OF THE YAKIMA TRIBAL COUNCIL, ET AL.
No. 1112.
Supreme Court of United States.
Decided May 16, 1966.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF WASHINGTON.
L. Frederick Paul for appellants.
James B. Hovis for appellees Seelatsee et al. Solicitor General Marshall, Assistant Attorney General Weisl and Roger P. Marquis for the United States.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.